DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       ANTRAEVIS PAKI SMITH,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-1321

                          [December 22, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Michael
Mirman, Judge; L.T. Case No. 56-2008-CF-004836B.

  Robert R. Berry of Law Office of Robert R. Berry, P.A., Tallahassee, for
appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.